Final order appealed from modified so as to provide for the fixing of the assessed valuation of the property as follows:



and as so modified affirmed, with $20 costs and disbursements to the relator-appellant. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Martin, P. J., dissents: Insofar as the order appealed from fixes assessed valuation for the year 1942-43, it should be affirmed; insofar as it fixes assessed valuation for the year 1943-44, it should be modified; the assessed valuation for the year 1943-44 should be: Land $913,000, Building $1,622,000, Total $2,535,000. Settle order on notice.